Citation Nr: 1817139	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  09-15 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea.  

2. Entitlement to an increased evaluation for a right knee condition, currently rated as 20 percent disabling.

3. Entitlement to an increased evaluation for a left knee condition, currently rated as 20 percent disabling. 

4. Entitlement to service connection for arthritis of the neck. 


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel




INTRODUCTION

The Veteran served on active duty from August 1988 to August 1992.  He received the Combat Action Ribbon, among other decorations, for this service.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in January 2008 and June 2010.

In April 2015, these issues were remanded by the Board for additional development. 

At the time this appeal was initiated, the Veteran was represented by Disabled American Veterans (DAV), a veterans' service organization, as his accredited representative.  In February 2018, however, the Veteran revoked authorization for a representative to act on his behalf.  The Board finds that the Veteran properly revoked DAV's representation.  See 38 C.F.R. 20.1304 (2017).  The veteran has not filed a VA Form 21-22 or VA Form 21-22a designating another individual or accredited service organization as his representative.  He is now unrepresented.  This change is reflected on the first page of this Board action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that the Veteran's claims must again be remanded prior to adjudication.  

In May 2017, a VA examination opinion was obtained regarding the etiology of the Veteran's obstructive sleep apnea.  The examiner noted the Veteran's polysomnograph results from December 2015 and the subsequent diagnosis of obstructive sleep apnea provided by V.G., M.D. but stated that the Veteran's polysomnograph results were not consistent with a diagnosis of obstructive sleep apnea.  The examiner noted the number of apneas and hypopneas detected during the December 13, 2015 sleep study and stated that the CPAP titration study conducted on December 23, 2015 did not indicate that CPAP use was necessary.  The examiner stated that "in conclusion, there is no pathology or diagnosis of obstructive sleep apnea."  

The Board finds that this opinion fails to address significant facts of record and a new medical opinion is necessary.  While the examiner notes that the Veteran's apnea's and hypopneas occur at a rate of 2.3 per hour during the December 13, 2015 sleep study, she fails to discuss the additional 79 "respiratory events" recorded that indicate a total of 10.1 respiratory events per hour.  Additionally, the examiner fails to discuss the reduced index scores and increased sleep efficiency reported with CPAP of 6-8 cm, rather than at 5 cm.  Based upon the examiner's failure to discuss these findings and the diagnoses of obstructive sleep apnea of record (V.G., M.D. on December 24, 2015 and F.G., M.D. on 2/14/2017), the Board concedes that the Veteran has a current diagnosis of sleep apnea.  The Board also notes that the Veteran was diagnosed with sleep apnea via sleep study in February 1997.   However, no medical opinion has been provided that provides a nexus between the Veteran's current diagnosis of sleep apnea and his period of service; accordingly, the Board finds that a new medical opinion regarding the etiology of his current obstructive sleep apnea should be obtained.  

In November 2017, the Veteran underwent an examination regarding the current severity of his right and left knee disabilities.  The examiner noted that the Veteran reported flare-ups of his knee disabilities that cause "a sharp pain like a knife sticking to the knee joints."  The examiner, however, did not provide an opinion on how these flare-ups would cause additional functional limitations.  The examiner stated that they were unable to provide an opinion regarding additional limitations due to flare-ups because the Veteran was not experiencing a flare-up during the examination and that it would be speculative to opine as to whether or not pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  

In Sharp v. Shulkin, the United States Court of Appeals for Veterans Claims (Court) held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of additional functional loss during a flare-up could not be provided.  Here, it is unclear if the examiner considered the Veteran's lay statements regarding the extent of his additional functional limitations and other medical documentation of limitations due to flare-ups (limitations due to flares-ups were described in the November 2009 and January 2012 VA examinations of record.)  The Board finds that a new, VA examination should be provided that discusses any additional functional limitations during periods of flare-ups of the Veteran's conditions, if possible.

Lastly, a June 2016 rating decision denied service connection for arthritis of the neck.  In October 2016, the Veteran submitted a notice of disagreement regarding the denial of service connection for this claim.  The Veteran has not been provided a statement of the case with regard to his October 2016 notice of disagreement.  Because the Veteran has filed a notice of disagreement with regard to the above issue, the issuance of a statement of the case is required.  38 C.F.R. § 19.9 (c) (2017); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate efforts to schedule the Veteran for a current VA examination to determine the severity, manifestations, and effects of his service-connected left and right knee disabilities. 

The examiner must review the claims file in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  The examiner must specifically provide an opinion regarding whether the Veteran's condition would result in additional functional limitations during periods of flare-ups. 

If the examination is not conducted during a period of a flare-up, the examiner must provide an estimated opinion of additional functional limitations based upon the evidence of record, including the Veteran's lay statements and medical evidence of record.  If the examiner is unable to provide such an opinion, the inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.

2. Undertake appropriate efforts to obtain a medical opinion regarding the etiology of his obstructive sleep apnea.  An examination of the Veteran is not necessary, unless otherwise determined by the examiner.  The examiner is requested to provide an opinion as to the following: 

a) Is it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diagnosed sleep apnea disorder manifested during the Veteran's service? The examiner should discuss the February 1997 report of Dr. J. Vandree.

b) If not, is it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused or aggravated (increased in severity) by the Veteran's service-connected PTSD?

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  

3. Issue a Statement of the Case to the Veteran addressing the issue of entitlement to service connection for arthritis of the neck. The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302 (b).  If, and only if, the appeal is perfected by a timely filed substantive appeal, this issue should be certified to the Board.

4. Then, readjudicate the claims. If the benefits sought on appeal are not granted, the Veteran should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

